Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-30 in the reply filed on 12/16/2021 is acknowledged.  Claims 11-14 are withdrawn from consideration

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150072166 Nakano et al. alone or with US Patent Application Publication 20190010595 by Oh et al.

performing primary cooling on the steel sheet coated with the hot-dip Zn--Al--Mg-based coating film to a temperature to the solidification temperature, (0085).
heating the cooled steel sheet to a heating temperature between 150 to 350C (0097), and 
performing secondary cooling on the heated steel sheet (0090-0095, also will necessarily result due to the production of the steel sheet).
As for the amount of Al and Mg, the ranges as taught by the prior art overlap those as claimed and therefore make obvious the claimed requirements.    As for the heating temperature, the prior art range overlaps the claimed range and therefore makes obvious the claimed temperature.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
As for the primary cooling temperature, the prior art discloses a cooling after hot dip at a rate of 11C/sec to the solidification temperature of the plating layer; however, fails to explicitly disclose the cooling temperature.  However, the temperature is a result effective variable, directly affecting the cooling and solidification and therefore taking the level of one of ordinary skill in the art it would have been obvious to have determined the optimum cooling temperature to reap the benefits of providing a plated layer.

Claim 16:  The primary cooling temperature and heating temperature as claimed would have been obvious for the reasons set forth above.
Claim 17-18:  Nakano discloses heating between primary and secondary cooling and discloses doing such at a temperature from 150-350C as discussed above and for a period of time such that Zn2Mg is formed into Zn11Mg2 and setting the time and temperature (0097) and therefore determining a time and temperature through routine experimentation to provide the optimum results would have been obvious to one of ordinary skill in the art, and such time and temperatures would satisfy the claimed expression (280C at 15 minutes).  Specifically, the reference discloses the direct relationship between temperature and time as it relates to the formation of Zn11Mg2 and corrosion resistance, depending on the Al and Mg concentrations and it would be obvious to determine the optimum time and temperature to provide the optimum formation of Zn11Mg2 and corrosion resistance
Claim 23-26:  Nakano discloses inorganic compound based film or organic resin coating film after the water vapor treatment (performed at a lower temperature than the preheating and thus a cooling step).

Claims 19-22 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. taken with US Patent Application 20180237897 by Hashimoto et al.
Nakano discloses all that is discussed above and disclsoes a Zn-Al-Mg layer; however, fails to disclose the inclusion of Ni in the bath.  However, Hashimoto, also disclosing Zn-Al-Mg layer discloses that such plating baths can include Ti, B, and Ni in the amount of 0.0001 to 1% by mass or up to 0.2% by mass (0069-0071) and therefore taking the references collectively, including Ni in the amount as claimed would have been obvious as predictable.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d. 
Claim 27-30:  Nakano discloses inorganic compound based film or organic resin coating film after the water vapor treatment (performed at a lower temperature than the preheating and thus a cooling step).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718